DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/25/21, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizawa et al. (U.S. 2005/0057625 A1).
Ishizawa et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid container (Title, §0010-0117 and Figs. 1-11) comprising: 
a pack main body (24) formed by bonding flexible films, and changing a thickness depending on a remaining amount of the liquid (§0088-0117 and Figs. 3-5); and 
a covering body (25, 26) covering a part of the pack main body and more hardly deformable than the pack main body (§0100-0104 and Fig. 3), wherein 
the pack main body includes: 
a trunk part formed into a rectangular cylindrical shape in a state where the ink is stored (Fig. 4, middle portion); 
a pair of sealing parts (38, 39) sealing both ends of the trunk part in an axial direction (Figs. 3-5); and 
a spout (27) provided in one of the sealing parts and through which the liquid stored in the pack main body is discharged, wherein 
at least one of the sealing parts is formed into a gabled roof shape having a pair of flat portions facing each other in a thickness direction and a pair of gable portions facing each other in a width direction perpendicular to the axial direction and the thickness direction (Figs. 3-5), and 
the covering body includes a pair of covering flat plates covering at least a part of the pair of flat portions (Figs. 3-5).
Regarding Claim 2, wherein the covering body includes a pair of support parts which connect the covering flat plates and are disposed along the pair of gable portions (Figs. 3-5).
Regarding Claim 4, wherein the flat portions of the sealing part are bonded on a tip end side in the axial direction to form a joint part, and the covering body is connected to the joint part (§0089 and Figs. 3-5).
Regarding Claim 5, wherein the flat portions of the sealing part are bonded on a tip end side in the axial direction to form a joint part, the spout is held between the flat portions and fixed to the joint part, and the covering body is connected to the spout (§0098 and Figs. 3-5).
Regarding Claim 6, wherein the pack main body includes a supply connection member (32) mounted to the spout so as to be connected to an external device (§0098 and Figs. 3-5).
Regarding Claim 12, a liquid supply device (11) to which the liquid container is attached so as to supply the liquid stored in the liquid container to a supply destination (§§0080-0086 and Fig. 1).
Regarding Claim 13, a liquid discharge apparatus comprising: the liquid container according to claim 1; and a discharge head through which the liquid supplied from the liquid container is discharged (§§0080-0086 and Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al. (U.S. 2005/0057625 A1 in view of Konishi et al. (U.S. 2006/0038864 A1).
Ishizawa et al. disclose the following claimed limitations:
Regarding Claim 7, wherein the pack main body is formed such that the maximum dimension of the flat portions in the width direction is longer than the maximum dimension of the gable portions in the thickness direction (Figs. 3-5). 
Regarding Claim 8, wherein the covering body is formed such that the maximum dimension of the support part in the axial direction is shorter than the maximum dimension of the covering flat plate in the axial direction (Figs. 3-5).
Regarding Claim 9, wherein the covering flat plate has a projection piece (25a) projecting toward the trunk part (§§0102-0103 and Fig. 3).
Ishizawa et al. do not disclose the following claimed limitations:
Regarding Claim 7, the covering body has a pair of plate-shaped support parts connecting the covering flat plates and disposed along the gable portions.
Regarding Claim 10, wherein the covering body is formed by a single resin plate.
Regarding Claim 11, wherein information relating the liquid or the liquid container is displayed on the covering body.
Konishi et al. disclose the following claimed limitations:
Regarding Claim 7, the covering body has a pair of plate-shaped support parts (102a-b) connecting the covering flat plates and disposed along the gable portions (§§0038, 0078 and Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the plate-shaped support parts of Konishi et al. to the liquid container of Ishizawa et al. to restrict the movement of the pack main body and prevent damage.
Regarding Claim 10, wherein the covering body is formed by a single resin plate (§§0041-0043 and Fig. 2a-c). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the single resin plate of Konishi et al. to the liquid container of Ishizawa et al. to simplify manufacturing.
Regarding Claim 11, wherein information relating the liquid or the liquid container is displayed on the covering body (§0045). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the information relating the liquid or the liquid container displayed on the covering body of Konishi et al. to the liquid container of Ishizawa et al. to minimize user errors.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of a liquid container including wherein each of the support parts is formed into a trapezoid shape whose width becomes narrower toward an end in the axial direction. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853